People ex rel. Welch v Molina (2022 NY Slip Op 07531)





People ex rel. Welch v Molina


2022 NY Slip Op 07531


Decided on December 29, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
ROBERT J. MILLER
BARRY E. WARHIT
JANICE A. TAYLOR, JJ.


2022-10292

[*1]The People of the State of New York, ex rel. Danielle Welch, on behalf of Justin Ambers, petitioner,
v Louis Molina, etc., respondent.


Twyla Carter, New York, NY (Danielle Welch pro se of counsel), for petitioner.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Nancy Fitzpatrick Talcott, and Amanda Iannuzzi of counsel), for respondents.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Justin Ambers upon his own recognizance or to set reasonable bail pursuant to CPL 30.30(2)(a) upon Queens County Indictment No. 71169/2021.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The petitioner failed to demonstrate entitlement to relief pursuant to CPL 30.30(2)(a).
DUFFY, J.P., MILLER, WARHIT and TAYLOR, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court